Title: To George Washington from Samuel Huntington, 24 December 1779
From: Huntington, Samuel
To: Washington, George


        
          sir,
          Philadelphia Decr 24th 1779
        
        I am honoured with your Excellency’s favours of the 7th—8th 11th & 15th instant, some of which have much engaged the attention of Congress. I should have been happy to have had it in my power before this time to communicate to your Excellency the proper decisions of Congress on the important Matters contain’d in several of those Letters.
        At present I have the honour to transmit your Excellency two Acts of Congress of the 23d & 24th instant; The former ascertaining the subsistance to be allowed to the Officers in the department of the field Commissary of Military Stores; and the

latter making further provision for the obtaining Depositions & witnesses in trials not Capital before Courts Martial. I have the honour to be with perfect respect your Excy’s hble Servt
        
          Sam. Huntington President
        
      